Exhibit 10.5

 

Eastman Kodak Company

Administrative Guide for the 2016 Performance Period

under the

Executive Compensation for Excellence and Leadership Plan

ARTICLE 1.INTRODUCTION

1.1Background

Under Article 4 of the Executive Compensation for Excellence and Leadership Plan
(the “Plan”), the Executive Compensation Committee (the “Committee”) has
exclusive responsibility to control, operate, manage and administer the Plan in
accordance with its terms.   

1.2Purpose

This Administrative Guide governs the Committee’s grant of Awards for the Plan’s
2016 Performance Period.  Unless otherwise noted in this Administrative Guide or
determined by the Committee, the terms of the Plan shall apply to Awards granted
under the Plan.

ARTICLE 2.DEFINITIONS

Any defined term used in this Administrative Guide, other than those
specifically defined in this Administrative Guide, will have the same meaning as
that given to it under the terms of the Plan.

2.1  Form 10-K Filing Date

The term “Form 10-K Filing Date” means the date that the Company files, with the
Security and Exchange Commission, its Form 10-K for the period ending December
31, 2016.

2.2Performance Gates

The term “Performance Gate” means a performance condition which must be achieved
in order for performance against the Plan’s Performance Goal(s) to be
considered.  Failure to achieve a Performance Gate prevents the funding of any
Award Pool regardless of performance against the Performance Goal(s).

2.3 Performance Goal(s)

Definitions of the Performance Goal(s) are listed in Appendix A.          

2.4Performance Period

“Performance Period” means the 2016 Performance Period that coincides with
Kodak’s 2016 fiscal year.

ARTICLE 3.ELIGIBILITY

Only Executives who are Officers under Section 16 of the Exchange Act shall be
Participants in the Plan under this Administrative Guide for the 2016
Performance Period.

 

--------------------------------------------------------------------------------

Confidential

 

 

Awards will be calculated using the base salary and target EXCEL percentage as
of December 31 of the Performance Period.  For purposes of Covered Employees as
defined by Section 162(m) of the Code, the Committee shall have the authority to
exercise Negative Discretion pursuant to Section 5.3.

Unless the Committee provides otherwise, an Executive who becomes a Participant
as a result of a job change or promotion during the Performance Period will
become a Participant effective on the date of his or her appointment to the new
job and will be eligible for a pro-rata Award based on the number of days of
participation in EXCEL during the Performance Period.  

The amount of any pro-rata Award under the Plan as referenced above will be
calculated by multiplying the earned Award by a percentage, the numerator of
which is the number of days in the Performance Period during which the executive
is a Participant in EXCEL and the denominator of which is 365 days.

Designation of an executive as a Participant for the 2016 Performance Period
will not in any manner entitle the Participant to receive payment of an Award
for the 2016 Performance Period.  The determination as to whether or not such
Participant becomes entitled to payment of an Award for the 2016 Performance
Period will be decided solely in accordance with the terms of this
Administrative Guide and the Plan.

Subject to applicable local laws, regulations and processes, in order to be
eligible for and to receive an Award, all eligible Participants must have signed
an Employee Agreement in a form acceptable to the Chief Human Resources Officer,
Eastman Kodak Company.  Any Participant who fails to sign such an Employee
Agreement on or prior to the Award Payment Date(s) will not receive an Award.

ARTICLE 4.AWARD DESCRIPTION

4.1Terms of Awards

Any Award granted by the Committee under this Administrative Guide will be
subject to the terms, conditions, restrictions and limitations contained in this
Administrative Guide as well as those contained in the Plan.

4.2Form of Awards

Any Awards payable for the 2016 Performance Period will be paid on the Award
Payment Date(s) determined by the Company, in cash, Common Stock or other
property, or any combination thereof, as determined by the Committee. To the
extent an Award is paid in Common Stock, such Common Stock will be issued under
the Eastman Kodak Company 2013 Omnibus Incentive Compensation Plan (or any
applicable successor plan thereto).

ARTICLE 5.AWARD DETERMINATION

5.1Calculation of Award Pool

Provided that the Performance Gate(s) have been achieved, the percentage derived
from the Performance Goal(s) will be multiplied by the aggregate Target Award to
determine the Award Pool for the 2016 Performance Period.  

2

--------------------------------------------------------------------------------

Confidential

 

 

5.2 Performance Goal(s) and Performance Gate(s)

The Performance Goal(s) and Performance Gate(s) for the 2016 Performance Period
are attached in Appendix A.  

Results between the dollar amounts for the Performance Goal(s) shown will be
interpolated to derive a Performance Percentage for the Performance Period.  The
Performance Goal(s) are subject to a maximum payout limit of 200%, although, in
the discretion of the CEO and subject to the terms of the Plan, individual
Awards may exceed this maximum for any Participant except for the Award of a
Covered Employee.  

5.3Allocation of Award Pool to Covered Employees

Subject to the Committee’s authority to exercise Negative Discretion with regard
to the amount of the Award Pool allocated to any Covered Employee for the
2016 Performance Period, each Covered Employee will be allocated an Award no
greater than the lesser of: (i) 10% of the Award Pool; or (ii) 500% of his or
her annual base salary on December 31, 2015 (or if the Executive was not
employed by the Company on such date, 500% of his or her base salary upon hire
following December 31, 2014); or (iii) $5,000,000.

Solely for purposes of this Section 5.3, the “Award Pool” will be determined by
using the definition of “Aggregate Target Award” as set forth in this
Section 5.3.

For purposes of this Section 5.3, “Aggregate Target Award” means the sum of the
Target Award amounts on May 23, 2016 for all of the Participants eligible to
participate in the Plan on May 23, 2016.

5.4Certification

Following the completion of the Performance Period, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance
Goal(s) and Performance Gate(s) for the Performance Period have been
achieved.  If the Committee certifies that the Performance Gate(s) and minimum
Performance Goal(s) have been achieved, it shall also calculate and certify in
writing the Applicable Performance Percentage.  By applying the Performance
Formula, the Committee shall then determine and certify the total allocation
that has been earned for the Performance Period.  The Committee may, through the
use of discretion, increase or reduce the amount that would otherwise be
certified by application of the Performance Formula, if, in its sole judgment,
such increase or reduction is appropriate.

ARTICLE 6.PAYMENT OF AWARDS

6.1Continued Employment

Except as otherwise provided by this Article 6, to be eligible to be considered
for an Award for the 2016 Performance Period, a Participant must be actively
employed by the Company on the Form 10-K Filing Date.

6.2Termination During the Performance Period

In the event a Participant’s employment is terminated during the 2016
Performance Period, whether by the Company or the Participant, for any reason
(including, but not limited to the

3

--------------------------------------------------------------------------------

Confidential

 

 

Participant’s death or Disability) other than as part of a divestiture by the
Company, the Participant will not be eligible to be considered for an Award for
the 2016 Performance Period.  

If the termination during the 2016 Performance Period is part of a divestiture
by the Company, the Participant will be eligible to be considered for a pro-rata
Award paid by the Company based on the number of days of participation in EXCEL
during the Performance Period before the date of the divestiture only if the
successor company has not agreed to accept liability for the Award.  The amount
of any pro-rata Award will be calculated as described in Article 3 above.

6.3Termination After Performance Period and Prior to Form 10-K Filing Date

In the event that a Participant is terminated by the Company for Cause after the
end of the Performance Period, but before the Form 10-K Filing Date, the
Participant will not be eligible to be considered for an Award for the
Performance Period.

In the event that a Participant is terminated by the Company after the end of
the Performance Period and prior to the Form 10-K Filing Date for any reason
other than Cause, the Participant will be eligible to be considered for an Award
for the Performance Period, based on certification by the Committee as set forth
in Section 5.4 and subsequent management discretion with respect to the
Participant’s performance in the Performance Period.  If the termination is part
of a divestiture by the Company, the Participant will be eligible to be
considered for an Award paid by the Company only if the successor company has
not agreed to accept liability for the Award.

In the event that a Participant voluntarily terminates his or her employment
with the Company after the end of the Performance Period and prior to the Form
10-K Filing Date for any reason other than the death or Disability of the
Participant, the Participant will not be eligible to be considered for an Award
for the Performance Period.  

In the event of the death or Disability of a Participant after the end of the
Performance Period and prior to the Form 10-K Filing Date, the Participant will
be eligible to be considered for an Award for the Performance Period, based on
certification by the Committee as set forth in Section 5.4 and subject to
subsequent management discretion with respect to the Participant’s performance
in the Performance Period.

6.4Forfeiture

If, at any time, a Participant breaches his or her Employee Agreement or
performs any act or engages in any activity which the CEO, in the case of all
Participants other than the CEO, or the Committee, in the case of the CEO,
determines is inimical to the best interests of Kodak, the Participant will
forfeit all of his or her Awards under the Plan.

ARTICLE 7.ADMINISTRATION

This Administrative Guide shall be administered by the Committee.  The Committee
is authorized to interpret, construe and implement the Administrative Guide, to
prescribe, amend and rescind rules and regulations relating to it, and to make
all other determinations necessary, appropriate or advisable for its
administration.  Any determination by the Committee in carrying out,
administering or construing this Administrative Guide will be final and binding
for all purposes and upon all interested persons and their heirs, successors,
and personal representatives.

ARTICLE 8.MISCELLANEOUS

4

--------------------------------------------------------------------------------

Confidential

 

 

8.1.Termination/Amendment 

The Committee may amend, suspend or terminate this Administrative Guide in whole
or in part at any time and for any reason, with or without prior notice.  In
addition, the Committee, or any person to whom the Committee has delegated the
requisite authority, may, at any time and from time to time, amend this
Administrative Guide in any manner and for any reason.

8.2     Section 409A Compliance

Notwithstanding Section 10.9 of the Plan, the Awards described in this
Administrative Guide for the Performance Period are intended to comply with
Section 409A of the Code to the extent such arrangements are subject to that
law, and the Plan and this Administrative Guide shall be interpreted and
administered accordingly.

8.3Participant’s Rights Unsecured

The amounts payable under this Administrative Guide will be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide will be an unsecured claim against the general assets of
the Company.  

8.4No Guarantee of Tax Consequences

No person connected with this Administrative Guide in any capacity, including,
but not limited to, the Company and its directors, officers, agents and
employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
deferred under this Administrative Guide, or paid to or for the benefit of a
Participant under this Administrative Guide, or that such tax treatment will
apply to or be available to a Participant on account of participation in this
Administrative Guide.

*****

 




5

--------------------------------------------------------------------------------

Confidential

 

 

APPENDIX A

CONFIDENTIAL - DO NOT DISTRIBUTE

 

·

Definitions of Performance Goal(s):

 

·

Performance Gate(s):

 

·

Performance Goal Matrices (as presented to the Committee on May 23, 2016).

6